The House of Representatives
State Capitol
Montgomery, Alabama
Dear Sirs:
We have been advised that House Bill 900, the subject of your Resolution No. 79 requesting an advisory opinion of the Justices of the Supreme Court, has been indefinitely postponed by you and will not be before you for further consideration. Thus, the questions propounded to us have become moot. For this reason, aside from any other, there is' no occasion to furnish you with answers to your questions. See : In re Opinion of the Justices, 264 Ala. 452, 455, 88 So.2d 778; Opinion of the Justices, 267 Ala. 110, 112, 100 So.2d 565.
Respectfully submitted.
J. ED. LIVINGSTON, Chief Justice
THOMAS S. LAWSON,
ROBERT T. SIMPSON,
JOHN L. GOODWYN,
PELHAM J. MERRILL,
JAMES S. COLEMAN, Jr.,
ROBERT B. HARWOOD, Justices.